Title: To Thomas Jefferson from Nicolas Gouin Dufief, 18 March 1806
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            A Philadelphie ce 18 de Mars. 1806
                        
                        Vous verrez par le pamflet que je vous adresse qu’il m’est impossible de publier le moindre ouvrage sans vous
                            avoir la plus grande obligation— Je vous prie, donc, de l’accepter comme une bien faible marque de ma reconnaissance—
                        Je vais publier une seconde édition de “Nature Displayed”— Il parait assuré que la nouvelle méthode
                            triomphera— Les Collèges ces institutions déformatrices de l’entendement se trouvent par là menacés d’une réforme
                            Salutaire— Plût à Dieu qu’elle s’opère promptement, ce serait pour moi la plus flatteuse des recompenses—
                        Agreéz, je vous prie, les vœux que je fais pour votre prospérité, e& les assurances du plus parfait
                            dévouement & de l’estime la plus profonde—
                        
                            N. G. Dufief
                            
                        
                    